EXAMINER'S COMMENT

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 8/25/2017. It is noted, however, that applicant has not filed a certified copy of the GB1713706.8 application as required by 37 CFR 1.55.
In the reply received 11/17/2021, Applicant writes that “the DECISION ON PETITION UNDER 37 CFR 1.55(e), dated 7 January 2021, indicates that the certified copy requirement has been satisfied.” (page 6 of 7). This is not accurate. Applicant is referring to item (ii) in the Petition Decision dated 1/7/2021 which reads “(ii) a certified copy of the foreign application, if required by 37 CFR 1.55(f), unless previously submitted or an exception under 37 CFR 1.55(h), (i), or (j) applies” (emphasis added). Applicant’s petition was granted because the petition was accompanied by a request for USPTO to retrieve priority documents pursuant to 37 CFR 1.55(i). However, to date, there is no certified copy of the foreign application on the record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNA M MOTT/Primary Examiner, Art Unit 3662